Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are allowed with the examiner’s amendment as follows:
EXAMINER AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathon P. Western (Reg. No. 68,095) on 02/01/2021.

Claims have been amended as follows:
1.	(Currently Amended) A method comprising:
		predicting, by a device in a network, failure of a network element in the network using a machine learning-based failure prediction model, wherein the machine learning-based failure prediction model is trained using telemetry data collected in the network as input to predict a failure of a given network element along a path in the network;
		updating, by the device and based on the predicted failure of the network element, a topology of the network to remove the network element from the topology of the network;

		notifying, by the device, an other device of the network of the predicted failure using a reactive routing protocol message including a probability of the predicted failure, causing the other device to determine whether to update a routing table of the other device based on the probability of the predicted failure.

11. 	(Currently Amended) An apparatus, comprising:
		one or more network interfaces to communicate with a network;
		a processor coupled to the network interfaces and configured to execute one or more processes; and
		a memory configured to store a process executable by the processor, the process when executed configured to:
		predict failure of a network element in the network using a machine learning-based failure prediction model, wherein the machine learning-based failure prediction model is trained using telemetry data collected in the network as input to predict a failure of a given network element along a path in the network;
		update, based on the predicted failure of the network element, a topology of the network to remove the network element from the topology of the network;
		recompute a reactive routing table of the apparatus using the updated topology of the network; and
an other device of the network of the predicted failure using a reactive routing protocol message including a probability of the predicted failure, causing the other device to determine whether to update a routing table of the other device based on the probability of the predicted failure.

20.	(Currently Amended) A tangible, non-transitory, computer-readable medium storing program instructions that cause a device in a network to execute a process comprising:
		predicting, by the device in the network, failure of a network element in the network using a machine learning-based failure prediction model, wherein the machine learning-based failure prediction model is trained using telemetry data collected in the network as input to predict a failure of a given network element along a path in the network;
		updating, by the device and based on the predicted failure of the network element, a topology of the network to remove the network element from the topology of the network;
		recomputing, by the device, a reactive routing table of the device using the updated topology of the network; and
		notifying, by the device, an other device of the network of the predicted failure using a reactive routing protocol message including a probability of the predicted failure, causing the other device to determine whether to update a routing table of the other device based on the probability of the predicted failure.

REASONS FOR ALLOWANCE
3.	The present invention is directed to predict failure of a network element using a machine learning based prediction model and update a routing table based on the predicted failure.
		Yadav (US 9838317 B1) discloses that a traffic prediction module determines, prior to occurrence of a fault, that one or more operating characteristics of a network device are indicative of a possible fault. Based on the prediction of the fault, a routing metric for routes impacted by the possible fault is adjusted/increased and the adjusted routing metric is communicated/forwarded to other network device (Fig. 3, Col 5, Line 47-67, Col 6, Line 1-21, Col 10, Line 51-67, Col 11, Line 1-36).  
		Vasseur et al (US 20150195192 A1) discloses to use a machine learning algorithm to analyze time series data to predict the failure of a network element. In response to the predicted failure, network traffic is rerouted to avoid the network element before the occurrence of the failure (Fig. 7, Par 0035, Par 0046-0047, Par 0051-0059, Par 0062, Par 0070-0072).
The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






	/HARUN CHOWDHURY/Examiner, Art Unit 2473